Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Cardinal Small Companies Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Intermediate Income Fund Class A Shares Supplement datedJune 1, 2011 to Prospectus dated September 30, 2010 The Board of Trustees of Professionally Managed Portfolios has approved the restructuring of ClassA shares of each of the above-named Brown Advisory Funds. Effective July 1, 2011, ClassA shares will be known as Advisor Shares. With this change, front-end sales loads for the class have been eliminated.In addition, Rule 12b-1 fees in many cases have been reduced from 0.50% to 0.25% (as a percentage of average daily net assets).Unless otherwise indicated, the newly-restructured Advisor Shares will be available for purchase on July 1, 2011. In addition, effective July1, 2011, Advisor Shares of the Brown Advisory Small-Cap Fundamental Value Fund will commence operations and will begin offering shares for purchase. Please see the revised fees and expenses tables for each Fund for more information below: Brown Advisory Growth Equity Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.22% Total Annual Fund Operating Expenses(1) 1.22% (1)“Total Annual Fund Operating Expenses” have been restated to reflect the current expenses of the Fund. 1 Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $124 $387 $670 $1,477 Brown Advisory Value Equity Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.19% Total Annual Fund Operating Expenses(1) 1.19% (1)“Total Annual Fund Operating Expenses” have been restated to reflect the current expenses of the Fund. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $121 $378 $654 $1,443 2 Brown Advisory Flexible Value Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.85% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.60% Total Annual Fund Operating Expenses 1.70% Fee Waiver and Expense Reimbursement -0.35% Total Annual Fund Operating Expenses after Fee Waiver and Expense Reimbursement(1) 1.35% (1)“Total Annual Fund Operating Expenses after Fee Waiver and Expense Reimbursement” have been restated to reflect the current expenses of the Fund. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $137 $502 $890 $1,979 Brown Advisory Small-Cap Growth Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.19% Total Annual Fund Operating Expenses(1) 1.44% (1)“Total Annual Fund Operating Expenses” have been restated to reflect the current expenses of the Fund. 3 Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $147 $456 $787 $1,724 Brown Cardinal Small Companies Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.26% Total Annual Fund Operating Expenses(1) 1.51% (1)“Total Annual Fund Operating Expenses” have been restated to reflect the current expenses of the Fund. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $154 $824 $1,802 4 Brown Advisory Small-Cap Fundamental Value Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.33% Acquired Fund Fees and Expenses 0.10% Total Annual Fund Operating Expenses(1) 1.68% (1)“Total Annual Fund Operating Expenses” have been restated to reflect the current expenses of the Fund. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $171 $913 $1,987 Brown Advisory Opportunity Fund (currently not available for purchase) Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.65% Total Annual Fund Operating Expenses 1.90% Fee Waiver and Expense Reimbursement -0.20% Total Annual Fund Operating Expenses after Fee Waiver and Expense Reimbursement(1) 1.70% (1)“Total Annual Fund Operating Expenses after Fee Waiver and Expense Reimbursement” have been restated to reflect the current expenses of the Fund. 5 Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $578 $1,008 $2,206 Brown Advisory Intermediate Income Fund Shareholder Fees (fees paid directly from your investment) Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None Redemption Fee (as a % of amount redeemed within 14 days of purchase) None Exchange Fee (as a % of amount exchanged within 14 days of purchase) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.35% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.15% Total Annual Fund Operating Expenses(1) 0.75% (1)“Total Annual Fund Operating Expenses” have been restated to reflect the current expenses of the Fund. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Advisor Shares $77 $240 $417 $930 Please retain this Supplement with the Prospectus.
